NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                Nos. 21-2404 & 21-2700
                                      __________

                                  IFEOMA EZEKWO,
                                             Appellant

                                            v.

  CALIBER HOME LOANS, INC.; US BANK TRUST NA, AS TRUSTEE FOR LSF9
      MASTER PARTICIPATION TRUST; JAMAR HARRIS; LEDER WETTRE,
 Individually and in her official capacity as Justice of the Federal District Court Newark,
 New Jersey; SUSAN WIGENTON, Individually and in her official capacity as Justice of
the Federal District Court Newark, New Jersey; JOAN BEDRIN MURRAY, Individually
 and in her official capacity as Justice of the Superior Court, Bergen County, New Jersey;
   SHERIFF CURETON; Individually and in his official capacity as Sheriff of Bergen
      County, New Jersey; STEPHEN CATANZARO; JAY HARMON SPERLING;
        CHRISTINA LIVORSI; SHERRI SMITH; CHRISTOPHER A. SALIBA;
  THOMAS WALSH; JOHN AND JANE DOES 1 TO 10; STATE OF NEW JERSEY;
                                   COUNTY OF BERGEN
                        ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1:21-cv-09936)
                       District Judge: Honorable Renée M. Bumb
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 4, 2022

              Before: RESTREPO, PHIPPS, and COWEN, Circuit Judges


  The Honorable Robert E. Cowen assumed inactive status on April 1, 2022, after the
argument and conference in this case, but before the filing of the opinion. This opinion is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d) and Third Circuit I.O.P.
Chapter 12.
                                (Opinion filed: May 3, 2022)
                                       ___________

                                         OPINION1
                                        ___________

PER CURIAM

       Ifeoma Ezekwo appeals pro se from the District Court’s preclusion order and its

subsequent order denying her related motion for reconsideration. For the reasons that

follow, we will vacate those orders and remand for further proceedings.

                                              I.

       Ezekwo filed a pro se civil-rights complaint in the District Court against multiple

judicial actors and a host of other defendants. Four days later, on April 23, 2021, the

District Court, acting sua sponte, entered an order addressing the case. In that order, the

District Court began by observing that “it appear[s] that [the case] seeks to litigate

matters [already] pending in this District or re-litigate matters previously adjudicated in

this District, and are thus barred by res judicata, claim preclusion, or as a duplicative

filing.” (Dist. Ct. Order entered Apr. 23, 2021, at 1 (citations omitted).) The District

Court also observed that Ezekwo’s claims against the judicial defendants appeared to be

barred by the doctrine of judicial immunity. In light of these observations, the District

Court directed Ezekwo to show cause, within seven days, why that court should not




1
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
dismiss the case and preclude her “from filing a further action relating to the within

matters without first seeking Court approval.” (Id. at 2.)

       The seven-day show-cause period passed without Ezekwo filing a response. But it

appeared that her inaction may have been due to her failure to receive a copy of the

show-cause order. Accordingly, the District Court entered a second show-cause order on

May 5, 2021, giving Ezekwo another 10 days to file her response.

       The new 10-day period passed without a response from Ezekwo. On May 18,

2021, the District Court entered a “Preclusion Order” that, inter alia, (1) “prohibited [her]

from filing a complaint under a new docket with this Court that brings claims related to

those in Civil Nos. 20-480, 20-12799, and 20-16187 without express permission of this

Court,” (2) stated that she “must seek leave to file any complaint by filing a letter with

this Court of no more than two ordinary typed pages, addressed to the undersigned and

delivered to the Clerk of the Court, setting forth valid reasons why the Court should allow

the complaint to be filed,” and (3) directed the Clerk to close this case. (Preclusion Order

2-4 (emphasis added).)

       In June 2021, Ezekwo moved the District Court to reconsider the Preclusion

Order. While that motion was pending, she filed a notice of appeal challenging the

Preclusion Order; that appeal was docketed at C.A. No. 21-2404. Thereafter, on August

10, 2021, the District Court denied her motion for reconsideration. She then filed another

notice of appeal, this time challenging the August 10 order. That second appeal was


                                              3
docketed at C.A. No. 21-2700 and consolidated with C.A. No. 21-2404 for all purposes.

These consolidated appeals are now ripe for disposition.

                                             II.

       We begin by addressing our jurisdiction over these appeals. Both show-cause

orders in this case stated that if Ezekwo did not file a timely show-cause response, the

District Court would “issue an Order dismissing this case with prejudice and precluding

any further filing with respect to this subject matter without prior Court approval.” (Dist.

Ct. Order entered Apr. 23, 2021, at 2-3; Dist. Ct. Order entered May 5, 2021, at 3.)

However, the Preclusion Order did not contain any language dismissing Ezekwo’s case,

and the District Court did not issue a separate order of dismissal. Accordingly, there is

no final order for us to review under 28 U.S.C. § 1291. See Quackenbush v. Allstate Ins.

Co., 517 U.S. 706, 712 (1996) (explaining that a decision is “final” under § 1291 if it

“ends the litigation on the merits and leaves nothing for the court to do but execute the

judgment” (quoting Catlin v. United States, 324 U.S. 229, 233 (1945))).1

       Although appellate jurisdiction does not lie here under § 1291, it does not follow

that we should dismiss these appeals. Another section of Title 28 provides, in pertinent

part, that courts of appeals have jurisdiction over appeals from interlocutory orders of the


1
  The fact that the Preclusion Order included language directing the Clerk to close the
case did not transform that order into a “final” decision under § 1291. See Penn W.
Assocs., Inc. v. Cohen, 371 F.3d 118, 128 (3d Cir. 2004) (holding “that an order merely
directing that a case be marked closed constitutes an administrative closing that has no
legal consequence other than to remove that case from the district court’s active docket”).

                                             4
district courts “granting, continuing, modifying, refusing or dissolving injunctions, or

refusing to dissolve or modify injunctions.” 28 U.S.C. § 1292(a)(1). Because the

Preclusion Order imposed a filing injunction against Ezekwo, and the District Court’s

August 10, 2021 order denied her motion to reconsider that injunction, we have

jurisdiction to review these two orders under § 1292(a)(1).2

                                             III.

       Before imposing a filing injunction, a district court must (1) ensure that the

situation presents “exigent circumstances, such as the litigant’s continuous abuse of the

judicial process by filing meritless and repetitive actions,” (2) allow the litigant “to show

cause why the proposed injunctive relief should not issue,” and (3) “narrowly tailor[]” the

filing injunction “to fit the particular circumstances of the case before [that court].”

Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993). We review the District Court’s

imposition of a filing injunction again Ezekwo, as well as its order denying her motion

for reconsideration, for abuse of discretion. See id. at 1032 (filing injunction); Max’s



2
  Because the Preclusion Order did not comply with the separate-document requirement
that generally governs district court “judgments,” see Fed. R. Civ. P. 58(a); Fed. R. Civ.
P. 54(a) (defining “judgment” to include “any order from which an appeal lies”); LeBoon
v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 224 (3d Cir. 2007) (stating that, to
meet this requirement, the judgment in question must, inter alia, “omit (or at least
substantially omit)” the district court’s reasoning), the time to appeal from the Preclusion
Order did not expire until November 2021, see Fed. R. Civ. P. 58(c)(2)(B); Fed. R. App.
P. 4(a)(1)(A). Ezekwo filed her first notice of appeal well before that deadline.
Accordingly, her appeal from the Preclusion Order is timely. And since she filed her
second notice of appeal within 30 days of the District Court’s August 10, 2021 order
denying reconsideration, that appeal is timely, too. See Fed. R. App. P. 4(a)(1)(A).
                                               5
Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999)

(motion for reconsideration).

       Here, the scope of the District Court’s filing injunction against Ezekwo is not

narrowly tailored to fit the particular circumstances of this case. Both of the District

Court’s show-cause orders directed Ezekwo to explain why it should not preclude her

from filing another action “relating to” her currently pending and/or previously

adjudicated cases without first seeking the District Court’s permission. (Dist. Ct. Order

entered Apr. 23, 2021, at 2; Dist. Ct. Order entered May 5, 2021, at 2-3.) But when the

District Court entered the Preclusion Order, it did not limit the filing injunction to these

future “relat[ed]” actions. Instead, the District Court ordered Ezekwo to obtain its

permission before filing “any” complaint, (Preclusion Order 3), and the District Court did

so without explaining why such a sweeping injunction was warranted. This was error.

Cf. In re Ross, 858 F.3d 779, 787 (3d Cir. 2017) (“Given both the breadth of the

injunction in this case and the . . . [c]ourt’s failure to articulate why such an injunction

was warranted by [the litigant’s] conduct, a remand is warranted.”).

       In view of the above, we will vacate the District Court’s Preclusion Order and its

order denying reconsideration, and we will remand for further proceedings consistent

with this opinion.3 To the extent that Ezekwo seeks any other relief from us, that relief is


3
 To the extent that Ezekwo argues that the presiding district judge is biased against her,
we see no evidence of any bias, and we see no reason for this case to be reassigned to a
different district judge on remand.

                                               6
denied. Nothing in this opinion prevents the District Court, on remand, from directing

Ezekwo to show cause why a more limited filing injunction should not be imposed

against her. At this time, we take no position on the propriety of such an injunction.




                                             7